Citation Nr: 1445646	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-04 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for prostatitis, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel




INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971, including service in the Republic of Vietnam from August 1970 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the United States Department of Veterans Affairs (VA) Regional Office in San Juan, Puerto Rico (RO) that, in pertinent part, denied service connection for prostatitis.  

In September 2012 the Board remanded the matter for further development; including provision to the Veteran of a VA examination.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The preponderance of the evidence is against a finding that a current prostate disorder (prostatitis) manifested during active duty service or is related to any incident of active duty service, including Agent Orange exposure; or that it is secondary to service-connected diabetes mellitus.  


CONCLUSION OF LAW

A current prostate disorder, diagnosed as prostatitis, was not incurred, and may not be presumed to have been incurred, during active duty service; and it is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements were accomplished in letters dated in November 2007 and September 2012.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claim of service connection (including the information and evidence to be submitted by him and the information and evidence to be obtained by VA); of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

As regards VA's duty to assist, evidence necessary for resolution of this appeal has been obtained, including the Veteran's service treatment records and VA medical records.  The Veteran was also accorded a VA examination in October 2012.  The Board has reviewed the examination report and finds that it is adequate because the examiner reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran and reported all findings in detail; and provided a detailed rationale in support of the opinion provided.  See  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting  Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical examination and opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.').  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  He has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on the merits, and has not argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeal.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop evidence is required; and will therefore review the merits of the Veteran's claim, de novo.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (providing that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

II.  Service Connection

The Veteran seeks service connection for a current prostate disorder, which he posits may be related to his exposure to Agent Orange during service; or to his service-connected diabetes mellitus disability.  He filed his claim for service connection in October 2007.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  There is also a presumption of service connection for those diseases listed at 38 C.F.R. § 3.309(e) for veterans exposed to Agent Orange during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence that shows that a current disability exists and that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; to condition that service connection not be awarded based on aggravation unless a pre-aggravation baseline level of disability is first established.  

The Board is charged with the duty to assess the credibility and weight given to the lay and medical evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When determining the weight of the lay evidence the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the Secretary shall accept, as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, if said evidence is consistent with the circumstances, conditions, or hardships of the Veteran's service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Preliminarily, the Board notes that although the Veteran served in Vietnam during the Vietnam war, he does not allege, and the evidence does not show, that he had any prostate trouble during combat, so the provisions of 38 U.S.C.A. § 1154(b) are not invoked.  In fact, there is no record of any prostate complaints at any time during service.  Accordingly, service connection for prostatitis on a direct basis is not warranted.  

As for service connection for a disorder first diagnosed after service, the earliest evidence of a prostate problem derives from VA treatment records, which chronicle a history of prostatitis since November 2003.  This is more than 30 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  An October 2012 VA male reproductive system examiner also asserts that the Veteran's prostate problem (prostatitis), diagnosed post-service in 2003, is not related to the Veteran's remote service in the 1970s.  Since clearly "all" the evidence does not establish that the Veteran's prostatitis is related to service the criteria for a grant of service connection under 38 C.F.R. § 3.303(d) are not met.

Additionally, the Veteran's current prostate disorder (prostatitis) is not among the diseases listed at 38 C.F.R. § 3.309(e), so service connection under the presumptive provisions of 38 C.F.R. §§ 3.307(a)(6), 3.309(e) is not warranted.  Even so, a claimant is not precluded from establishing service connection with proof of actual causation; that is, proof that his exposure to Agent Orange actually caused his lung disease.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

In this case the Veteran has not submitted any medical or scientific evidence of an association between Agent Orange exposure and prostatitis, and he is not qualified through specialized education, training, or experience to offer a competent opinion regarding a putative relationship between his prostatitis and Agent Orange exposure.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Further development of the claim under the "Agent Orange exposure" theory of entitlement, per Combee, is therefore not warranted.

To the extent that the Veteran himself suggests that his currently presenting prostate problem (prostatitis) began during service or is related to some incident of service, he has presented no evidence in support of his claim, and there is no indication that he is qualified through specialized education, training, or experience to offer a competent opinion on the etiology of his prostatitis, which presented long after his separation from service.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  The Board therefore finds the Veteran's opinion on causation to be mere speculation and consequently of no probative weight.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").   

As for the Veteran's contention that his prostatitis may be proximately due to his service-connected diabetes mellitus, according to the aforementioned VA examiner, "there is no medical literature evidence that associates the condition of diabetes mellitus with causing or aggravating prostatitis;" and this negative medical evidence is not refuted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  Moreover, the Veteran has provided no evidence that supports his lay contention of a nexus between his prostatitis and his diabetes, and his own lay opinion is not probative in the matter.  The Board accordingly finds that the weight of the evidence is against service connection for prostatitis under 38 C.F.R. § 3.310.  Evans, 12 Vet. App. 22, 30.  

The preponderance of the evidence is therefore against the claim on a direct, presumptive, and secondary basis.  Evans.  Service connection for a current prostate disorder, diagnosed as prostatitis, must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for prostatitis, claimed as prostate condition, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


